Title: From George Washington to Captain Asa Coburn, 17 October 1778
From: Washington, George
To: Coburn, Asa


          
            Sir—
            Head Quarters Fredericksburgh Otbr 17th 1778
          
          You will proceed to Springfield and apply to Mr Measam for the following articles of cloathing, which he is hereby directed to furnish you out of the cloathing at that place.
          For Col. Aldens Regiment. 300 suits of Uniform, a proportion of Shirts and stockings and 200 blankets & 200 pair of shoes.
          For the Regiment under the command of Lieut. Col. Butler. 150 suits of Uniform, a proportion of shirts and stockings and 100 blankets, & 100 pair of shoes.
          For the detachment under the command of Major Posey. 80 suits of Uniform—a proportion of shirts and Stockings and 50 Blankets & fifty pair of shoes.
          With these you are to proceed with all dispatch to Albany, and deliver the several quantities to their respective regiments; taking proper receipts as vouchers for the delivery—you will have the cloathing packed up in seperate parcels and marked for the co[r]ps to which they belong.
          You will apply to the Quarter master at Springfield for the means of transportation; and will use the greatest care and diligence in getting the cloathing to the place of its destination. I am Sir &c.
          
            G.W.
          
        